Exhibit 10.2

SEVERANCE AND CHANGE IN CONTROL PLAN

This Severance and Change in Control Plan (this “Plan”) was adopted by the Board
of Directors of DexCom, Inc., a Delaware corporation (the “Company”) on June 1,
2017 (the “Effective Date”). Each executive that is provided benefits under this
Plan (“Executive”) shall be eligible to receive payments from the Plan only if
he or she has signed the Participation Agreement in the form attached as Exhibit
A to this Plan (a “Participation Agreement”). References to this Plan shall
include any individual’s Participation Agreement, as applicable.

 

1. TERM OF AGREEMENT.

Except to the extent renewed as set forth in this Section 1, this Plan, and each
Participation Agreement, shall terminate upon the three year anniversary of the
Effective Date (as amended or extended, the “Expiration Date”) and any
individual Participation Agreement shall terminate upon the earlier of (i) the
date the Executive’s employment with the Company terminates for a reason other
than a Qualifying Termination as described below or (ii) the date the Company
has met all of its obligations under this Plan following a Qualifying
Termination of the Executive’s employment; provided, that, if there occurs a
Potential Change in Control on or before the Expiration Date, then this Plan
shall remain in effect until any benefits under this Plan are no longer capable
of being earned as a result of a Qualifying Termination as described below. This
Plan shall expire on the initial Expiration Date, unless renewed by the Board.

 

2. SEVERANCE BENEFIT.

Any other provision of this Plan notwithstanding, Executive’s receipt of any
payments or benefits under this Section 2 is subject to Executive’s delivery to
the Company of a general release (in a form prescribed by the Company) of all
known and unknown claims that he or she may then have against the Company or
persons affiliated with the Company (the “Release”), and satisfaction of all
conditions to make the Release effective, within sixty (60) days following
Executive’s Qualifying Termination (such sixty (60) day period, the “Release
Period”). In no event will any payment or benefits under this Plan be paid or
provided until the Release becomes effective and irrevocable.

Payment of the severance and/or bonus payment, if any, payable pursuant to
Section 2(a)(i) and Section 2(b)(i) and (ii)(II), as applicable, shall be made
in a single lump sum payment, within thirty (30) days following expiration of
the Release Period. Payment of the bonus amount, if any, payable pursuant to
Section 2(a)(ii) or 2(b)(ii)(I) shall be payable on the first payroll date
following the final determination of such bonus amount for other bonus
recipients generally, but not later than March 15th of the year following such
Qualifying Termination.

(a)    Other than During a Change in Control Period. If the Executive is subject
to a Qualifying Termination other than during a Change in Control Period, the
Executive shall be entitled to the following:

(i)    Severance Payments. The Company shall pay the Executive the Severance
Multiple (Other than During a Change in Control Period) as defined in the
Executive’s Participation Agreement. To the extent the foregoing amount is
payable under Section 2(b), it will not be paid under this Section 2(a).

 

1



--------------------------------------------------------------------------------

(ii)    Bonus Payments. The Company shall pay the Executive the Bonus Amount
(Other than During a Change in Control Period) as defined in the Participation
Agreement. To the extent the foregoing amount is payable under Section 2(b), it
will not be paid under this Section 2(a).

(iii)    Health Care Benefit. If the Executive elects to continue his or her
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) following the termination of his or her employment, then the
Company shall pay the Executive’s monthly premium under COBRA until the earliest
of (A) the COBRA Continuation Period (Other than During a Change in Control
Period) as defined in the Participation Agreement, (B) the date when the
Executive receives similar coverage with a new employer or (C) the expiration of
the Executive’s continuation coverage under COBRA.

(b)    During a Change in Control Period. If the Executive is subject to a
Qualifying Termination during a Change in Control Period, the Executive shall be
entitled to the following:

(i)    Severance Payments. The Company shall pay the Executive the Severance
Multiple (During a Change in Control Period) as defined in the Participation
Agreement. To the extent the foregoing amount is payable under Section 2(a), it
will not be paid under this Section 2(b).

(ii)    Bonus Payments. The Company shall pay the Executive the greater of
(I) the Pro Rata Bonus Amount (During a Change in Control Period) and (II) the
Target Bonus Amount (During a Change in Control Period), in each case as defined
in the Participation Agreement. To the extent the foregoing amount is payable
under Section 2(a), it will not be paid under this Section 2(b).

(iii)    Health Care Benefit. If the Executive elects to continue his or her
health insurance coverage under COBRA following the termination of his or her
employment, then the Company shall pay the Executive’s monthly premium under
COBRA until the earliest of (1) the COBRA Continuation Period (During a Change
in Control Period) as defined in the Participation Agreement, (2) the date when
the Executive receives similar coverage with a new employer or (3) the
expiration of the Executive’s continuation coverage under COBRA.

(iv)    Equity.

(1)    Each of Executive’s then-outstanding unvested Equity Awards, other than
Performance Awards (as defined below), shall accelerate and become vested and
exercisable or settled with respect to the Acceleration Percentage (During a
Change in Control Period). With respect to awards that would otherwise vest only
upon satisfaction of performance criteria (“Performance Awards”), the vesting
will accelerate as set forth in the terms of the applicable Performance Award
agreement. Subject to Section 2(d), the accelerated vesting described above
shall be effective as of the Qualifying Termination; provided, that, if the
Qualified Termination during a Change in Control Period occurs prior to the
Change in Control, then any unvested portion of the terminated Executive’s
Equity Awards will remain outstanding for three (3) months following the
Qualifying Termination (provided that in no event will the terminated
Executive’s Equity Awards remain outstanding beyond the expiration of the Equity
Award’s maximum term). In the event that the proposed Change in Control is
terminated without having been completed, any unvested portion of the terminated
Executive’s Equity Awards automatically will be forfeited.

(2)    Notwithstanding anything to the contrary, if the successor or acquiring
corporation (if any) of the Company refuses to assume, convert, replace or
substitute Executive’s unvested Equity Awards, as provided in Section 21.1 of
the Company’s 2015 Equity Incentive Plan (the “2015 Plan”), in connection with a
Corporate Transaction (as defined in the Plan), or as provided in the comparable

 

2



--------------------------------------------------------------------------------

section of a similar equity compensation plan of the Company (and together with
the 2015 Plan, the “Equity Plans”) then notwithstanding any other provision in
this Plan, the Equity Plans or any Equity Award Agreement to the contrary, each
of Executive’s then-outstanding and unvested Equity Awards, other than
Performance Awards, that are not assumed, converted, replaced or substituted,
shall accelerate and become vested and exercisable as to 100% of the
then-unvested shares subject to the Equity Awards effective immediately prior to
the Change in Control, as applicable and terminate to the extent not exercised
(as applicable) upon the Change in Control. With respect to Performance Awards,
the vesting for such Performance Awards will accelerate only as set forth in the
terms of the applicable Performance Award agreement.

(c)    Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding Section
2(a)(iii) or Section 2(b)(iii) above, if the Executive is eligible for, and the
Company determines, in its sole discretion, that it cannot pay, the COBRA
premiums without a substantial risk of violating applicable law (including
Section 2716 of the Public Health Service Act), the Company instead shall pay to
the Executive a fully taxable cash payment equal to the applicable COBRA
premiums (including premiums for the Executive and the Executive’s eligible
dependents who have elected and remain enrolled in such COBRA coverage), subject
to applicable tax withholdings (such amount, the “Special Cash Payment”), for
the remainder of the period the Executive remains eligible for the benefit under
Section 2(a)(iii) or Section 2(b)(iii) above. The Executive may, but is not
obligated to, use such Special Cash Payments toward the cost of COBRA premiums.
Notwithstanding the foregoing, the number of months included in the Special Cash
Payment to be paid, in any case, shall be reduced by the number of months of
COBRA premiums previously paid by the Company.

(d)    Accrued Compensation and Benefits. In connection with any termination of
employment prior to, upon or following a Change in Control (whether or not a
Qualifying Termination), the Company shall pay Executive’s earned but unpaid
base salary and other vested but unpaid cash entitlements for the period through
and including the termination of employment, including unused earned vacation
pay and unreimbursed documented business expenses incurred by Executive through
and including the date of termination (collectively “Accrued Compensation and
Expenses”), as required by law and the applicable Company plan or policy. In
addition, Executive shall be entitled to any other vested benefits earned by
Executive for the period through and including the termination date of
Executive’s employment under any other employee benefit plans and arrangements
maintained by the Company, in accordance with the terms of such plans and
arrangements, except as modified herein (collectively “Accrued Benefits”). Any
Accrued Compensation and Expenses to which the Executive is entitled shall be
paid to the Executive in cash as soon as administratively practicable after the
termination, and, in any event, no later than two and one-half (2-1/2) months
after the end of the taxable year of the Executive in which the termination
occurs. Any Accrued Benefits to which the Executive is entitled shall be paid to
the Executive as provided in the relevant plans and arrangement.

 

3. COVENANTS.

(a)    Non-Competition. The Executive agrees that, during his or her employment
with the Company, he or she shall not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.

(b)    Non-Solicitation. The Executive agrees that, during his or her employment
with the Company and for a one (1) year period thereafter, her or she will not
directly or indirectly solicit away employees or consultants of the Company for
his or her own benefit or for the benefit of any other person or entity, nor
will the Executive encourage or assist others to do so.

 

3



--------------------------------------------------------------------------------

(c)    Cooperation and Non-Disparagement. The Executive agrees that, during the
twelve (12) month period following his or her cessation of employment, he or she
shall cooperate with the Company in every reasonable respect and shall use his
or her best efforts to assist the Company with the transition of Executive’s
duties to his or her successor. The Executive further agrees that, during this
twelve (12) month period, he or she shall not in any way or by any means
disparage the Company, the members of the Board or the Company’s officers and
employees.

This Section 3 shall in no manner limit obligations of the Executive under any
other agreement, including the Employee Proprietary Information and Inventions
Agreement (which shall remain in full effect pursuant to its terms following
Executive’s termination, between the Company and the Executive in any manner);
provided, that, to the extent the terms of this Section 3 directly conflict with
the terms of any such agreement, the agreement containing the most
Company-favorable terms that are enforceable shall govern.

 

4. DEFINITIONS.

(a)    “Board” means the Company’s Board of Directors.

(b)    “Cause” means (i) the Executive has been convicted of, or has pleaded
guilty or nolo contendere to, any felony or crime involving moral turpitude,
(ii) the Executive has engaged in willful misconduct which is injurious to the
Company or materially failed or refused to perform the material duties lawfully
and reasonably assigned to the Executive or has performed such material duties
with gross negligence or has breached any material term or condition of this
Plan, the Executive’s Employee Proprietary Information and Inventions Agreement
with the Company or any other material agreement with the Company, in any case
after written notice by the Company of such misconduct, performance issue, gross
negligence or breach of terms or conditions and an opportunity to cure within
thirty (30) days of such written notice thereof from the Company, unless such
misconduct, performance issue, gross negligence or breach is, by its nature, not
curable, or (iii) the Executive has committed any act of fraud, theft,
embezzlement, misappropriation of funds, breach of fiduciary duty or other
willful act of material dishonesty against the Company that results in material
harm to the Company.

(c)    “Code” means the Internal Revenue Code of 1986, as amended.

(d)    “Change in Control” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then outstanding voting securities; or (ii) the consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets; or (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

(e)    “Change in Control Period” means the period commencing three (3) months
prior to a Change in Control (only if after a Potential Change in Control) and
ending twelve (12) months following a Change in Control.

(f)    “Disability” has the meaning set forth in Section 22(e)(3) of the Code.

 

4



--------------------------------------------------------------------------------

(g)    “Equity Awards” means all options to purchase shares of Company common
stock as well as any and all other stock-based awards granted to the Executive,
including but not limited to stock bonus awards, restricted stock, restricted
stock units or stock appreciation rights.

(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i)    “Good Reason” has the meaning identified in the applicable Participation
Agreement.

(j)    “Potential Change in Control” means the date of execution of a definitive
agreement providing for a Change in Control if such transaction is consummated.

(k)    “Qualifying Termination” means a termination of employment resulting from
(i) a termination by the Company of the Executive’s employment for any reason
other than Cause, death or Disability, or (ii) if within (12) months following a
Change in Control, a voluntary resignation by the Executive of his or her
employment for Good Reason (as defined in the Participation Agreement, if any
such definition exists; provided that if such definition of Good Reason does not
exist in such Participation Agreement for such Executive, then part (ii) of this
definition shall be disregarded). Termination due to Executive’s death or
Executive’s Disability will in no event constitute a Qualifying Termination.

 

5. SUCCESSORS.

(a)    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets, by an agreement in substance and form satisfactory to the Executive, to
assume this Plan and to agree expressly to perform this Plan in the same manner
and to the same extent as the Company would be required to perform it in the
absence of a succession. For all purposes under this Plan, the term “Company”
shall include any successor to the Company’s business and/or assets or which
becomes bound by this Plan by operation of law.

(b)    Executive’s Successors. This Plan and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

6. GOLDEN PARACHUTE TAXES.

(a)    Best After-Tax Result. In the event that any payment or benefit received
or to be received by Executive pursuant to this Plan or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 6(b) hereof, such Payments shall be either (A) provided in
full pursuant to the terms of this Plan or any other applicable agreement, or
(B) provided as to such lesser extent which would result in no portion of such
Payments being subject to the Excise Tax (“Reduced Amount”), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations

 

5



--------------------------------------------------------------------------------

required under this Section 6(a), Independent Tax Counsel may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code; provided that Independent Tax Counsel shall assume
that Executive pays all taxes at the highest marginal rate. The Company and
Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that Section 6(a)(ii)(B) above
applies, then based on the information provided to Executive and the Company by
Independent Tax Counsel, Executive may, in Executive’s sole discretion and
within 30 days of the date on which Executive is provided with the information
prepared by Independent Tax Counsel, determine which and how much of the
Payments (including the accelerated vesting of equity compensation awards) to be
otherwise received by Executive shall be eliminated or reduced (as long as after
such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to Executive equals the Reduced Amount). If the
Internal Revenue Service (the “IRS”) determines that any Payment is subject to
the Excise Tax, then Section 6(b) hereof shall apply, and the enforcement of
Section 6(b) shall be the exclusive remedy to the Company.

(b)    Adjustments. If, notwithstanding any reduction described in Section 6(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The Repayment Amount with
respect to such Payments shall be the smallest such amount, if any, as shall be
required to be surrendered or paid to the Company so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Payments or if a Repayment Amount of more than zero would not maximize the
net amount received by Executive from the Payments. If the Excise Tax is not
eliminated pursuant to this Section 6(b), Executive shall pay the Excise Tax.

 

7. MISCELLANEOUS PROVISIONS.

(a)    Section 409A. For purposes of Section 409A of the Code, if the Company
determines that Executive is a “specified employee” under Code Section
409A(a)(2)(B)(i) at the time of a separation from service, then (i) the
severance benefits under Section 2, to the extent subject to Code Section 409A,
will commence during the seventh month after the Executive’s separation from
service and (ii) will be paid in a lump sum on the earliest practicable date
permitted by Section 409A(a)(2) of the Code. Any termination of Executive’s
employment is intended to constitute a separation from service and will be
determined consistent with the rules relating to a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A-1. It is intended
that each installment of the payments provided hereunder constitute separate
“payments” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). It is
further intended that payments hereunder satisfy, to the greatest extent
possible, the exemption from the application of Section 409A of the Code (and
any state law of similar effect) provided under Treasury Regulation Section
1.409A-1(b)(4) (as a “short-term deferral”). To the extent that any provision of
this Plan is ambiguous as to its compliance with Section 409A of the Code, the
provision will be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Except as otherwise expressly provided herein, to
the extent any expense reimbursement or the provision of any in-kind benefit
under this Plan is determined to be subject to Section 409A of the Code, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other

 

6



--------------------------------------------------------------------------------

aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

(b)    Other Severance Arrangements. The Company may have previously provided
Executive with certain change of control (including “single-trigger” and/or
“double-trigger” acceleration) and/or severance arrangements prior to the
Effective Date (the “Prior Severance Arrangements”); provided, however, that the
assumption by the Company of any change of control and/or severance arrangements
for an Executive in connection with the acquisition of another company by the
Company shall not be considered Prior Severance Arrangements. Upon the earlier
of (i) 10 days following a Qualifying Termination under this Plan and
(ii) within 30 days of a Company request if requested by the Company during a
Change in Control Period (and provided that in all cases Executive has not
previously earned and received any payments and/or acceleration under the Prior
Severance Arrangements), an Executive shall be entitled to elect to receive
(a) the benefits provided for under this Plan subject to the applicable terms
and conditions of this Plan or (b) the benefits provided for under the Prior
Severance Arrangements subject to the terms and conditions of the Prior
Severance Arrangements (such election shall be exclusive as to either this Plan
or the Prior Severance Arrangements, irrevocable and final); provided that if
Executive elects to receive the benefits under the Prior Severance Arrangements,
then Executive shall be entitled to any larger cash severance, bonus, benefit
continuation and equity acceleration, in the aggregate (taking into account the
value of any “single-trigger” acceleration triggered by a Change in Control as
if such acceleration occurred on such Qualifying Termination), pursuant to and
consistent with this Plan; provided that the Executive provides a Release
consistent with Section 2 of this Plan (collectively, the “Severance Election”).
Except as otherwise specified herein (including the Prior Severance Arrangements
and the Severance Election), this Plan represents the entire agreement between
Executive and the Company with respect to any and all severance arrangements,
vesting acceleration arrangements and post-termination stock option exercise
period arrangements, and supersedes and replaces any and all prior verbal or
written discussions, negotiations and/or agreements between the Executive and
the Company relating to the subject matter hereof, including but not limited to,
any and all prior agreements governing any Equity Award, severance and salary
continuation arrangements, programs and plans which were previously offered by
the Company to the Executive, and change in control and severance arrangements
pursuant to an employment agreement or offer letter, and Executive hereby waives
Executive’s rights to any and all such other severance or acceleration payments
or benefits, as applicable.

(c)    Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that might arise in connection with this Plan, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Plan or its enforcement, performance,
breach, or interpretation, will be resolved solely and exclusively by final,
binding, and confidential arbitration, by a single arbitrator, in San Diego,
California, and conducted by the American Arbitration Association under its
then-existing employment rules and procedures. Nothing in this section, however,
is intended to prevent either party from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. Each
party to an arbitration or litigation hereunder shall be responsible for the
payment of its own attorneys’ fees.

(d)    Notice. Notices and all other communications contemplated by this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

 

7



--------------------------------------------------------------------------------

(e)    Administration and Interpretation. This Plan will be administered by the
Board of Directors of the Company (the “Board”), or a committee designated by
the Board. Subject to the general purposes, terms and conditions of this Plan,
and to the direction of the Board, or the committee, the Board will have full
power to implement and carry out this Plan, including but not limited to the
ability to (i) construe and interpret this Plan, any Participation Agreement and
any other agreement or document executed pursuant to this Plan, (ii) prescribe,
amend and rescind rules and regulations relating to this Plan or any
Participation Agreement, (iii) select persons to receive and execute
Participation Agreements, (iv) make all other determinations necessary or
advisable for the administration of this Plan; and (v) delegate any of the
foregoing to a subcommittee consisting of one or more executive officers
pursuant to a specific delegation as permitted by applicable law. Any
determination made by the Board with respect to this Plan or any Participation
Agreement shall be made in its sole discretion, and such determination shall be
final and binding on the Company and all persons having an interest in any
Participation Agreement under this Plan. Any dispute regarding the
interpretation of this Plan or any Participation Agreement shall be submitted by
the Executive or Company to the Board, or committee, for review. The resolution
of such a dispute by the Board, or committee, shall be final and binding on the
Company and the Executive. The Board, or committee, shall review and resolve
disputes with respect to this Plan or Participation Agreements with Executives,
and such resolution shall be final and binding and conclusive.

(f)    Amendment; Waiver. This Plan may not be amended or waived except by a
writing signed by Executive and by a duly authorized representative of the
Company other than Executive. No provision of this Plan shall be modified,
waived, superseded or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive) and, to the extent it supersedes this
Plan, that this Plan is referred to by date. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

(g)    Withholding Taxes. All payments made under this Plan shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.

(h)    Severability. The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.

(i)    No Retention Rights. Nothing in this Plan shall confer upon the Executive
any right to continue in service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company or any
subsidiary of the Company or of the Executive, which rights are hereby expressly
reserved by each, to terminate his or her service at any time and for any
reason, with or without Cause.

(j)    Choice of Law. The validity, interpretation, construction and performance
of this Plan shall be governed by the laws of the State of California (other
than their choice-of-law provisions).

 

8